DETAILED ACTION

Response to Arguments
Claims 1-20 are currently pending. Claims 1, 2, 4, 8, 9, 11, and 15 were amended.
Applicant’s arguments, see pp. 7-9 of the REMARKS, filed October 4, 2022, with respect to the 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims under US 2020/0177589 to Mangalvedkar have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Mangalvedkar in view of US 2020/0213360 to Ojha.

Re: Section 112 Rejections
The rejection of claims 2, 4, 9, and 11 under 35 U.S.C. § 112(b) as being indefinite has been withdrawn in view of the amendments clarifying the limitations.

Re: Rejections based on Mangalvedkar
Applicant argues on pg. 8 of the REMARKS that URL of Mangalvedkar cannot be properly construed as the “management agent” recited in the claims. Specifically, the “management agent” is now configured to communicate with the management system (similar to a software program), whereas a URL is just a network address or a network location pointer. The Examiner agrees with the Applicant’s arguments. However, a new rejection has been asserted with the addition of Ojha. For example, Ojha discloses installing an agent into IoT devices, such that they can be managed [Ojha, ¶0110]. See Claim Rejections - 35 USC § 103 below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0177589 to Mangalvedkar et al. (hereinafter, “Mangalvedkar”) in view of US 2020/0213360 to Ojha et al. (hereinafter, “Ojha”).
As per claim 1: Mangalvedkar discloses: A method for onboarding a device into a management system (Internet-of-Things (IoT) provisioning solutions are presented [Mangalvedkar, ¶0020]; such as the registration of an IoT device 101 to a computer network 160/IoT platforms 153 [Mangalvedkar, ¶0099; Fig. 2]), (receiving metadata from the IoT device, wherein the metadata include the IP address, MAC address, and other attributes of the IoT device 101 [Mangalvedkar, ¶0100]); receiving a request to whitelist the device (receiving a registration request with metadata from the IoT device 101 [Mangalvedkar, ¶0100]); authorizing the device to be added to the whitelist (the metadata is used for querying the rules registry 119 to obtain one or more rules that are applicable to the IoT device 101 seeking registration [Mangalvedkar, ¶0107-0108]; the rules include an approved and a banned list; if the device does not exist in any of the lists, it can be added in the appropriate list in accordance with the rules [Mangalvedkar, ¶0073]); in an instance in which the device has been added to the whitelist, onboarding the device into the management system (successfully provision and register the IoT device to the IoT platform 153, [Mangalvedkar, ¶0111]), 
Mangalvedkar does not disclose a “loading a management agent” that is “configured to communicate with the management system.” However, Mangalvedkar does suggest embedding the IoT device with a URL or other network address protocol to point the IoT device to the IoT platform [Mangalvedkar, ¶0066]. It would stand to reason that a software program would be necessary to utilize the URL itself. Ojha is directed to analogous art of managing enrolled IoT devices [Ojha, Abstract]. Ojha discloses: loading a management agent onto the device, wherein the management agent is configured to communicate with the management system (a managed device installs an IoT agent in a selected IoT device [Ojha, ¶0133]; network ingress and egress from the now-managed IoT device passes through the managed device [Ojha, ¶0136]) and wherein onboarding comprises sending management information to the management agent, and wherein onboarding allows the management system to exercise management control over the device by providing instructions to the management agent (the IoT agent facilitates management of the IoT device [Ojha, ¶0110]; for example, the agent enables communication 1330 [Ojha, ¶0140; Figs. 13 & 14]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to install an agent in the IoT device of Mangalvedkar to enable communication with the IoT platform(s). Developers would have been able to design custom software agents to specifically manage different types of IoT devices. For example, a software agent would have been programmed to use the URL to communicate with the IoT platform in Mangalvedkar.

As per claim 2: Mangalvedkar in view of Ojha disclose all limitations of claim 1. Furthermore, Mangalvedkar discloses: further comprising, before authorizing the device to be added to the whitelist: receiving an onboarding request at the management system from the device (receiving a request from the IoT device 153 in a first-time connection [Mangalvedkar, ¶0099]); and denying the onboarding request in an instance where the device is not in the whitelist (a banned list that denies registration of pre-defined IoT devices [Mangalvedkar, ¶0109]).

As per claim 6: Mangalvedkar in view of Ojha disclose all limitations of claim 1. Furthermore, Mangalvedkar discloses: wherein the inventory information comprises a hardware token created using hardware information for the device (metadata is implemented in a readable format, markup language or schema [Mangalvedkar, ¶0067]; wherein the metadata includes identifiers of the device’s manufacturer/company, device ID, serial number model ID, MAC address, or any other parameters, attributes, and properties [Mangalvedkar, ¶0067-0072]).

As per claim 7: Mangalvedkar in view of Ojha disclose all limitations of claim 1. Furthermore, Mangalvedkar discloses: further comprising pre-registering the device using initial purchase information for the device (a preregistration_ID identifies an unregistered IoT device named by the manufacturer and is maintained in a list of approved/banned preregistration_IDs [Mangalvedkar, ¶0072]).

As per claim 8: Claim 8 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 8 is directed to a non-transitory, computer-readable medium containing instructions corresponding to the method of claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 9.

As per claim 9: Claim 9 incorporates all limitations of claim 8 and is a non-transitory, computer-readable medium containing instructions corresponding to the method of claim 2. Therefore, the arguments set forth above with respect to claims 2 and 8 are equally applicable to claim 9 and rejected for the same reasons.

As per claim 13: Claim 13 incorporates all limitations of claim 8 and is a non-transitory, computer-readable medium containing instructions corresponding to the method of claim 6. Therefore, the arguments set forth above with respect to claims 6 and 8 are equally applicable to claim 13 and rejected for the same reasons.

As per claim 14: Claim 14 incorporates all limitations of claim 8 and is a non-transitory, computer-readable medium containing instructions corresponding to the method of claim 7. Therefore, the arguments set forth above with respect to claims 7 and 8 are equally applicable to claim 14 and rejected for the same reasons.

As per claim 15: Claim 15 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 15 is directed a system comprising a management server that performs functions corresponding to the method of claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 15.

As per claim 16: Claim 16 incorporates all limitations of claim 15 and a system comprising a management server that performs functions corresponding to the method of claim 2. Therefore, the arguments set forth above with respect to claims 2 and 15 are equally applicable to claim 16 and rejected for the same reasons.

As per claim 20: Claim 20 incorporates all limitations of claim 15 and a system comprising a management server that performs functions corresponding to the method of claim 6. Therefore, the arguments set forth above with respect to claims 6 and 15 are equally applicable to claim 20 and rejected for the same reasons.

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mangalvedkar and Ojha in view of US 2020/0358760 to Krishan (hereinafter, “Krishan”).
As per claim 3: Mangalvedkar in view of Ojha disclose all limitations of claim 1. Mangalvedkar and Ojha do not disclose the feature of claim 3. However, Mangalvedkar suggests using credentials, including user names/passwords, of the IoT devices pre-loaded by the manufacturer, distributor or administrator of the IoT device (e.g. “installing technician[s]”). Krishan also similarly directed to user authentication and discloses: wherein authorizing the device comprises: sending an out-of-band message comprising a code to an installing technician; receiving a response from the technician containing the code (an authentication system 400 confirms that a user is in possession of a mobile device by sending a SMS verification message (an “out-of-band message”) containing a verification code from a server to the mobile device, wherein the user employs a mobile application to transmit the verification code to the server [Krishan, ¶0080]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an additional layer of authentication for the administrator in Mangalvedkar for initially provisioning a new IoT device (e.g. setting up the device by an “installing technician”). Krishan would have enabled a second factor authentication method in Mangalvedkar, in which possession of an authorized physical device would have provided an additional means of verifying a person.

As per claim 4: Mangalvedkar in view of Ojha and Krishan disclose all limitations of claim 3. The motivation for incorporating Krishan with Mangalvedkar in claim 3 is also applicable to claim 4. Therefore, Krishan disclose: wherein the response from the technician is provided through an application executing on a user device of the technician and in communication with the management server (a mobile application transmits the verification code from the SMS verification message to the server to confirm correctness of the code [Krishan, ¶0080]).

As per claim 5: Mangalvedkar in view of Ojha and Krishan disclose all limitations of claim 3. The motivation for incorporating Krishan with Mangalvedkar in claim 3 is also applicable to claim 5. Therefore, Krishan disclose: wherein the out-of-band message is at least one of a short message service (SMS) message or an email (a SMS verification message [Krishan, ¶0080]).

As per claim 10: Claim 10 incorporates all limitations of claim 8 and is a non-transitory, computer-readable medium containing instructions corresponding to the method of claim 3. Therefore, the arguments set forth above with respect to claims 3 and 8 are equally applicable to claim 10 and rejected for the same reasons.

As per claim 11: Claim 11 incorporates all limitations of claim 10 and is a non-transitory, computer-readable medium containing instructions corresponding to the method of claim 4. Therefore, the arguments set forth above with respect to claims 4 and 10 are equally applicable to claim 11 and rejected for the same reasons.

As per claim 12: Claim 12 incorporates all limitations of claim 10 and is a non-transitory, computer-readable medium containing instructions corresponding to the method of claim 5. Therefore, the arguments set forth above with respect to claims 5 and 10 are equally applicable to claim 12 and rejected for the same reasons.

As per claim 17: Claim 17 incorporates all limitations of claim 15 and a system comprising a management server that performs functions corresponding to the method of claim 3. Therefore, the arguments set forth above with respect to claims 3 and 15 are equally applicable to claim 17 and rejected for the same reasons.

As per claim 18: Claim 18 incorporates all limitations of claim 17 and a system comprising a management server that performs functions corresponding to the method of claim 4. Therefore, the arguments set forth above with respect to claims 4 and 17 are equally applicable to claim 18 and rejected for the same reasons.

As per claim 19: Claim 19 incorporates all limitations of claim 17 and a system comprising a management server that performs functions corresponding to the method of claim 5. Therefore, the arguments set forth above with respect to claims 5 and 17 are equally applicable to claim 19 and rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0230063: Discloses a gateway for enrollment for Internet-of-Things device management.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        12-19-2022